The Honorable Art Givens State Representative 301 Brookwood Road Sherwood, Arkansas 72116
Dear Representative Givens:
This is in response to your request for an opinion, on behalf of "Arkansans for Governmental Reform, Inc.," on the following questions:
  1. By law, what is the latest date an amendment may be certified in order to be guaranteed a place on the November 3, 1992 general election ballot?
  2. Does the law provide for an extension of time to provide for the inability of the Secretary of State to verify or reject the signatures presented to the Secretary of State?
  3. If the Secretary of State fails to either accept, verify or reject the signature [sic], within the time prescribed, are the petitions verified and accepted; or, may the Secretary of State at some later time, after the time specified, attempt to reject the petitions as inadequate?
Each of the questions you have posed are issues relevant to litigation pending before the Arkansas Supreme Court. SeePorter v. McCuen, Supreme Court No. 92-90; Munn v. McCuen,
Supreme Court No. 92-913; and Casteel v. McCuen, Supreme Court No. 92-925.
As you are aware, it is the staunch policy of this office, consonant with the separation of powers doctrine, to decline to opine upon questions which are the subject of pending litigation. An answer to your questions will be provided by the judicial branch.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh